Title: To Alexander Hamilton from James McHenry, 21 April 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department April 21. 1800.
          
          I have the honor to enclose you a Copy of a letter from the Accountant of the War department dated 18th. instant (with the several papers therein referred to) stating that it appears from the accounts of the Contractor for the State of New York that Captain Andrew White of the 12. United States regiment had granted to the Contractors Agent at Stillwater a Certificate for 3. or 400. rations more than his detachment was intitled to—
          You will be pleased to take such order in the business as to you may appear proper—
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major Genl. Alexander Hamilton
        